                         IN THE UNITED STATES DISTRICT COURT
                             DISTRICT OF SOUTH CAROLINA
                                 CHARLESTON DIVISION

Maurice D. Washington, )                                    Civil Action No. 2:19-1929-RMG
                       )
           Petitioner, )
                       )
      v.               )                                       ORDER AND OPINION
                       )
Al Cannon,             )
                       )
           Respondent. )
~~~~~~~~~-)

        Before the Court is the Report and Recommendation ("R & R") of the Magistrate Judge

(Dkt. No. 10) recommending that Petitioner's petition for a writ of habeas corpus pursuant to 28

U.S.C. § 2241 be dismissed without prejudice and without requiring a return to be filed. For the

reasons set forth below, the Court adopts the R & R as the Order of the Court and dismisses the

petition without prejudice and without requiring a return to be filed.

I.      Background

        Petitioner Maurice Washington petitions the Court for federal habeas corpus relief under

28 U.S.C. § 2241. Petitioner is in jail on four charges and brings the instant § 2241 petition to

challenge the constitutionality of his custody. 1 (Dkt. No. 1.) He requests release from custody and

dismissal of all his charges. (Id.)

II.     Legal Standard

        The Magistrate Judge makes only a recommendation to this Court. The recommendation

has no presumptive weight and the responsibility to make a final determination remains with the



1
 Petitioner claims he is unconstitutionally held pursuant to U.S. CONST. amend. (I) - (XIV); S.C.
R. CRIM. P. 5; S.C. R. Evm. 702, 703; Miranda v. Arizona, 384 U.S. 43 (1966); Edwards v.
Arizona, 451 U.S. 477 (1981); Brady v. Maryland, 373 U.S. 83 (1963); State v. Cole, 403 S.E.2d
117 (S.C. 1991).


                                                -1-
Court. See, e.g., Mathews v. Weber, 423 U.S. 261 , 270-71 (1976). The Court may "accept, reject,

or modify, in whole or in part, the findings or recommendations made by the magistrate judge."

28 U.S.C. § 636(b)(l)(C). Where there are specific objections to the R & R, the Court "makes a

de novo determination of those portions of the report or specified proposed findings or

recommendations to which objection is made. " Id. Where a petitioner has not objected, the Court

reviews the R & R to "only satisfy itself that there is no clear error on the face of the record in

order to accept the recommendation." Fed. R. Civ. P. 72 advisory committee' s note; see also

Camby v. Davis, 718 F.2d 198, 199 (4th Cir. 1983) ("In the absence of objection . . . we do not

believe that it requires any explanation."). Petitioner has not filed objections and the Court reviews

the R & R for clear error.

III.   Discussion

       The Court finds that the Magistrate Judge properly concluded that the petition should be

dismissed. Petitioner seeks to dismiss charges pending in South Carolina state court. (Dkt. No. 1.)

Generally, a petitioner may not attempt to "dismiss an indictment or otherwise prevent a

prosecution" through a claim for federal habeas corpus relief. Dickerson v. State of La., 816 F.2d

220, 226 (5th Cir. 1987). National policy "forbids federal courts to stay or enjoin pending state

court proceedings except under special circumstances." Younger v. Harris, 401 U.S . 37, 41 (1971).

The Younger doctrine has been interpreted to prohibit a federal court from exercing jurisdiction

over a federal habeas corpus claim in three instances where: "(1) there is an ongoing state judicial

proceeding that began prior to substantial progress in the federal proceeding; (2) that proceeding

implicates important, substantial, or vital state interests, and (3) there is an adequate opportunity

to raise constitutional challenges within the framework of the state judicial process." Middlesex

Cnty. Ethics Comm. v. Garden State Bar Ass 'n, 457 U.S. 423 , 432 (1982).




                                                 -2-
        The Magistrate Judge ably applied the elements to petitioner' s case. Petitioner filed his

federal habeas claim while in jail on four pending South Carolina state criminal charges. (Dkt. No.

1.) A state has an interest in the "efficient operation of [its] criminal justice system" and this is

regarded as an "important state interest." See Cooper v. Oklahoma, 517 U.S. 348, 367 (1996). The

Magistrate Judge correctly concluded that element one and two are met. (Dkt. No. 10 at 2.)

Regarding element three, the Magistrate Judge reviewed the petition and concluded the third

element has been met because a "pending state prosecution provides the accused a fair and

sufficient opportunity for vindication of federal constitutional rights." Kugler v. Helfant, 421 U.S .

117, 124 (1975). This Court agrees.

       In addition, the Magistrate Judge reviewed the petition for any "special circumstances"

which would allow the Court to exercise jurisdiction over petitioner' s claims despite the Younger

doctrine. Special circumstances create a "threat of irreparable injury both great and immediate."

Id. at 123 ; see also Younger, 401 U.S. at 45 (noting that special circumstances may arise when

"absolutely necessary for protection of constitutional rights.") Upon a review of the petition, the

Court agrees with the Magistrate Judge that the petition does not present special circumstances. 2

As the § 2241 petition presents no special circumstances in which the Court may exercise

jurisdiction, it must be dismissed pursuant to the Younger doctrine. See Younger v. Harris, 401

U.S. 37, 41 (1971).




2
 Petitioner generally argues the Younger doctrine does not apply. The Magistrate Judge construed
his argument to mean he is unable to assert constitutional challenges in state court. The Magistrate
Judge correctly noted that South Carolina courts regularly address a variety of constitutional issues
as demonstrated by cases cited in the petition itself. See, e.g. , State v. Johnson , 776 S.E.2d 367
(S.C. 2015); State v. Simpson, 823 S.E.3d 229 (S.C. Ct. App. 2019); State v. Hill, 822 S.E.2d 344
(S.C. Ct. App. 2018.)




                                                 -3-
IV.    Conclusion

       For the foregoing reasons, the Court ADOPTS the R & R of the Magistrate Judge (Dkt.

No. 10) as the Order of the Court and DISMISSES WITHOUT PREJUDICE the petition for§

2241 relief and without requiring a return to be filed.

       AND IT IS SO ORDERED.



                                                       Rich~
                                                       United States District Court Judge

August l '1 , 2019
Charleston, South Carolina




                                                 -4-
